Affirmed and Memorandum Opinion filed February 27, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00218-CR
                              NO. 14-19-00219-CR
                              NO. 14-19-00220-CR
                              NO. 14-19-00221-CR
                              NO. 14-19-00222-CR
                              NO. 14-19-00223-CR
                              NO. 14-19-00224-CR
                              NO. 14-19-00225-CR
                              NO. 14-19-00226-CR
                              NO. 14-19-00227-CR

                  DUSTIN MICHAEL ALLAIRE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 178th District Court
                           Harris County, Texas
    Trial Court Cause Nos. 1584554, 1584555, 1584556, 1584557, 1584558,
             1584559, 1584560, 1584561, 1584562, and 1584563

                         MEMORANDUM OPINION
      Appellant was charged with and pleaded “guilty” to possession of child
pornography in ten cases. Following a presentence investigation hearing, the trial
court sentenced appellant to five years’ imprisonment in each case. Six of those
sentences are to be served concurrently (trial court cause numbers 1584554,
1584559, 1584560, 1584561, 1584562, and 1584563) followed by service of the
sentences in each of the four remaining case to be served consecutively (1584555,
1584556, 1584557, and 1584558). Appellant’s sole issue on appeal is that his
sentences are grossly disproportionate to the crimes and therefore violate the Eighth
Amendment to the United States Constitution and Article 1, Section 13 of the Texas
Constitution.

      A complaint that a punishment is grossly disproportionate is waived on appeal
if that complaint is not raised in the trial court. See Lozano v. State, 577 S.W.3d 275,
277 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (holding that disproportionate-
punishment challenges cannot be raised for the first time on appeal); Quick v. State,
557 S.W.3d 775, 788 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d) (holding
that disproportionate-punishment challenges under Texas Constitution cannot be
raised for the first time on appeal). Appellant did not lodge any complaint in the trial
court regarding his punishments. Therefore, he has not preserved error on this
complaint for appellate review. See Lozano, 577 S.W.3d at 277; Quick, 557 S.W.3d
at 788.

      We overrule appellant’s sole issue and affirm the judgments of the trial court.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2